Exhibit 10.1

 

GORES II SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT is entered into this           day of June, 2018
(this “Subscription Agreement”), by and between Gores Holdings II, Inc., a
Delaware corporation (the “Company”), and the undersigned (“Subscriber”).

 

WHEREAS, the Company concurrently herewith is entering into that certain
Agreement and Plan of Merger, dated as of the date hereof, substantially in the
form provided to Subscriber (the “Merger Agreement”), pursuant to which the
Company will acquire Greenlight Holding II Corporation, on the terms and subject
to the conditions set forth therein (the “Transactions”);

 

WHEREAS, in connection with the Transactions the Company will be renamed “Verra
Mobility”; and

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Company that number of shares of the Company’s Class A
common stock, par value $0.0001 per share set forth on the signature page hereto
(the “Acquired Shares”), for a purchase price of $9.20 per share, or the
aggregate purchase price set forth on the signature page hereto (the “Purchase
Price”), and the Company desires to issue and sell to Subscriber the Acquired
Shares in consideration of the payment of the Purchase Price by or on behalf of
Subscriber to the Company on or prior to the Closing (as defined below);

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

1.                                      Subscription.  Subject to the terms and
conditions hereof, Subscriber hereby agrees to subscribe for and purchase, and
the Company hereby agrees to issue and sell to Subscriber, upon the payment of
the Purchase Price, the Acquired Shares (such subscription and issuance, the
“Subscription”).

 

2.                                      Closing.

 

a.                                      The closing of the Subscription
contemplated hereby (the “Closing”) is contingent upon the substantially
concurrent consummation of the Transactions and shall occur immediately prior
thereto.  Not less than seven (7) business days prior to the scheduled closing
date of the Transactions (the “Closing Date”), the Company shall provide written
notice to Subscriber (the “Closing Notice”) specifying (i) that the Company
reasonably expects all conditions to the closing of the Transactions to be
satisfied on a date that is not less than seven (7) business days from the date
of the Closing Notice and (ii) instructions for wiring the Purchase Price for
the Acquired Shares.  Subscriber shall deliver to the Company at least two
(2) business days prior to the Closing Date, to be held in escrow until the
Closing, the Purchase Price for the Acquired Shares by wire transfer of United
States dollars in immediately available funds to the account specified by the
Company in the Closing Notice.  On the Closing Date, the Company shall deliver
to Subscriber the Acquired Shares in book entry form, and the Purchase Price
shall be released from escrow automatically and without further action by the
Company or Subscriber.

 

--------------------------------------------------------------------------------


 

In the event the Closing does not occur on the Closing Date, the Company shall
promptly (but not later than one (1) business day thereafter) return the
Purchase Price to Subscriber.

 

b.                                      The Closing shall be subject to the
conditions that, on the Closing Date:

 

(i)                                     no suspension of the qualification of
the Acquired Shares for offering or sale or trading in any jurisdiction, or
initiation or threatening in writing of any proceedings for any of such
purposes, shall have occurred;

 

(ii)                                  all representations and warranties of the
Company and Subscriber contained in this Subscription Agreement shall be true
and correct in all material respects as of the Closing Date, and consummation of
the Closing shall constitute a reaffirmation by each of the Company and
Subscriber of each of the representations, warranties and agreements of each
such party contained in this Subscription Agreement as of the Closing Date;

 

(iii)                               no governmental authority shall have
enacted, issued, promulgated, enforced or entered any judgment, order, rule or
regulation (whether temporary, preliminary or permanent) which is then in effect
and has the effect of making consummation of the transactions contemplated
hereby illegal or otherwise restricting, prohibiting or enjoining consummation
of the transactions contemplated hereby; and

 

(iv)                              all conditions precedent to the closing of the
Transactions set forth in the Merger Agreement, including the approval of the
Company’s stockholders, shall have been satisfied or waived.

 

c.                                       At the Closing, the parties hereto
shall execute and deliver such additional documents and take such additional
actions as the parties reasonably may deem to be practical and necessary in
order to consummate the Subscription as contemplated by this Subscription
Agreement.

 

3.                                      Company Representations and Warranties. 
The Company represents and warrants  that:

 

a.                                      The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and authority to own, lease and operate
its properties and conduct its business as presently conducted and to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

b.                                      The Acquired Shares have been duly
authorized and, when issued and delivered to Subscriber against full payment
therefor in accordance with the terms of this Subscription Agreement, the
Acquired Shares will be validly issued, fully paid and non-assessable and will
not have been issued in violation of or subject to any preemptive or similar
rights created under the Company’s amended and restated certificate of
incorporation or under the Delaware General Corporation Law.

 

c.                                       This Subscription Agreement has been
duly authorized, executed and delivered by the Company and is enforceable
against it in accordance with its terms, except as may be limited or otherwise
affected by (i) bankruptcy, insolvency, fraudulent conveyance,

 

2

--------------------------------------------------------------------------------


 

reorganization, moratorium or other laws relating to or affecting the rights of
creditors generally, and (ii) principles of equity, whether considered at law or
equity.

 

d.                                      The issuance and sale of the Acquired
Shares and the compliance by the Company with all of the provisions of this
Subscription Agreement and the consummation of the transactions contemplated
herein will not conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, or result in the creation
or imposition of any lien, charge or encumbrance upon any of the property or
assets of the Company or any of its subsidiaries pursuant to the terms of
(i) any indenture, mortgage, deed of trust, loan agreement, lease, license or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which the Company or any of its subsidiaries is bound or to which
any of the property or assets of the Company or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the business, properties, financial condition, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”) or materially affect the validity of the Acquired Shares or the
legal authority of the Company to comply in all material respects with the terms
of this Subscription Agreement; (ii) result in any violation of the provisions
of the organizational documents of the Company or any of its subsidiaries; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its subsidiaries or any of their
respective properties that would reasonably be expected to have a Material
Adverse Effect or materially affect the validity of the Acquired Shares or the
legal authority of the Company to comply in all material respects with this
Subscription Agreement.

 

4.                                      Subscriber Representations and
Warranties.  Subscriber represents and warrants that:

 

a.                                      If Subscriber is not an individual,
Subscriber has been duly formed or incorporated and is validly existing in good
standing under the laws of its jurisdiction of incorporation or formation, with
power and authority to enter into, deliver and perform its obligations under
this Subscription Agreement.  If Subscriber is an individual, Subscriber has the
authority to enter into, deliver and perform its obligations under this
Subscription Agreement.

 

b.                                      If Subscriber is not an individual, this
Subscription Agreement has been duly authorized, executed and delivered by
Subscriber.  If Subscriber is an individual, the signature on this Subscription
Agreement is genuine, and Subscriber has legal competence and capacity to
execute the same.  This Subscription Agreement is enforceable against Subscriber
in accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 

c.                                       The execution, delivery and performance
by Subscriber of this Subscription Agreement and the consummation of the
transactions contemplated herein will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
or result in the creation or imposition of any lien, charge or encumbrance upon
any of the property or assets of Subscriber or any of its subsidiaries pursuant
to the terms of (i) any

 

3

--------------------------------------------------------------------------------


 

indenture, mortgage, deed of trust, loan agreement, lease, license or other
agreement or instrument to which Subscriber or any of its subsidiaries is a
party or by which Subscriber or any of its subsidiaries is bound or to which any
of the property or assets of Subscriber or any of its subsidiaries is subject,
which would reasonably be expected to have a material adverse effect on the
business, properties, financial condition, stockholders’ equity or results of
operations of Subscriber and its subsidiaries, taken as a whole (a “Subscriber
Material Adverse Effect”) or materially affect the legal authority of Subscriber
to comply in all material respects with the terms of this Subscription
Agreement; (ii) if Subscriber is not an individual, result in any violation of
the provisions of the organizational documents of Subscriber or any of its
subsidiaries; or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect or materially affect the legal authority of
Subscriber to comply in all material respects with this Subscription Agreement.

 

d.                                      Subscriber (i) is a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act of 1933,
as amended (the “Securities Act”)) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule A, (ii) is acquiring the Acquired Shares only
for its own account and not for the account of others, or if Subscriber is
subscribing for the Acquired Shares as a fiduciary or agent for one or more
investor accounts, each owner of such account is a qualified institutional buyer
and Subscriber has full investment discretion with respect to each such account,
and the full power and authority to make the acknowledgements, representations
and agreements herein on behalf of each owner of each such account, and (iii) is
not acquiring the Acquired Shares with a view to, or for offer or sale in
connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto).  Subscriber is not an entity formed for the specific
purpose of acquiring the Acquired Shares.

 

e.                                       Subscriber understands that the
Acquired Shares are being offered in a transaction not involving any public
offering within the meaning of the Securities Act and that the Acquired Shares
have not been registered under the Securities Act.  Subscriber understands that
the Acquired Shares may not be resold, transferred, pledged or otherwise
disposed of by Subscriber absent an effective registration statement under the
Securities Act, except (i) to the Company or a subsidiary thereof, (ii) to
non-U.S. persons pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S under the Securities Act or
(iii) pursuant to another applicable exemption from the registration
requirements of the Securities Act, and that any certificates representing the
Acquired Shares shall contain a legend to such effect.  Subscriber acknowledges
that the Acquired Shares will not be eligible for resale pursuant to Rule 144A
promulgated under the Securities Act.  Subscriber understands and agrees that
the Acquired Shares will be subject to transfer restrictions and, as a result of
these transfer restrictions, Subscriber may not be able to readily resell the
Acquired Shares and may be required to bear the financial risk of an investment
in the Acquired Shares for an indefinite period of time.  Subscriber understands
that it has been advised to consult legal counsel prior to making any offer,
resale, pledge or transfer of any of the Acquired Shares.

 

4

--------------------------------------------------------------------------------


 

f.                                        Subscriber understands and agrees that
Subscriber is purchasing the Acquired Shares directly from the Company. 
Subscriber further acknowledges that there have been no representations,
warranties, covenants and agreements made to Subscriber by the Company or its
affiliates or any of their respective officers or directors, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

g.                                       Subscriber represents and warrants that
its acquisition and holding of the Acquired Shares will not constitute or result
in a non-exempt prohibited transaction under Section 406 of the Employee
Retirement Income Security Act of 1974, as amended, Section 4975 of the Internal
Revenue Code of 1986, as amended, or any applicable similar law.

 

h.                                      In making its decision to purchase the
Acquired Shares, Subscriber represents that it has relied solely upon
independent investigation made by Subscriber.  Subscriber acknowledges and
agrees that Subscriber has received such information as Subscriber deems
necessary in order to make an investment decision with respect to the Acquired
Shares, including with respect to the Company, Greenlight Holding II
Corporation, Verra Mobility and the Transactions.  Subscriber represents and
agrees that Subscriber and Subscriber’s professional advisor(s), if any, have
had the full opportunity to ask such questions, receive such answers and obtain
such information as Subscriber and such undersigned’s professional advisor(s),
if any, have deemed necessary to make an investment decision with respect to the
Acquired Shares.

 

i.                                          Subscriber became aware of this
offering of the Acquired Shares solely by means of direct contact between
Subscriber and the Company or by certain employees of The Gores Group LLC or its
affiliates acting on the Company’s behalf, or by means of contact from Goldman
Sachs & Co. LLC (“GS”) or Deutsche Bank Securities Inc., (“DB” and together with
GS, the “Placement Agents” and each, a “Placement Agent”) each acting as
Placement Agent for the Company, and the Acquired Shares were offered to
Subscriber solely by direct contact between Subscriber and the Company or by
certain employees of The Gores Group LLC or its affiliates acting on the
Company’s behalf, or by contact between Subscriber and a Placement Agent. 
Subscriber did not become aware of this offering of the Acquired Shares, nor
were the Acquired Shares offered to Subscriber, by any other means, and The
Gores Group LLC or its affiliates did not act as investment adviser, broker or
dealer to Subscriber.  Subscriber acknowledges that the Company represents and
warrants that the Acquired Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

j.                                         Subscriber acknowledges that it is
aware that there are substantial risks incident to the purchase and ownership of
the Acquired Shares.  Subscriber has such knowledge and experience in financial
and business matters as to be capable of evaluating the merits and risks of an
investment in the Acquired Shares, and Subscriber has sought such accounting,
legal and tax advice as Subscriber has considered necessary to make an informed
investment decision.

 

k.                                      Alone, or together with any professional
advisor(s), Subscriber represents and acknowledges that Subscriber has
adequately analyzed and fully considered the risks of an investment in the
Acquired Shares and determined that the Acquired Shares are a suitable

 

5

--------------------------------------------------------------------------------


 

investment for Subscriber and that Subscriber is able at this time and in the
foreseeable future to bear the economic risk of a total loss of Subscriber’s
investment in the Company.  Subscriber acknowledges specifically that a
possibility of total loss exists.

 

l.                                          Subscriber understands and agrees
that no federal or state agency has passed upon or endorsed the merits of the
offering of the Acquired Shares or made any findings or determination as to the
fairness of this investment.

 

m.                                  Subscriber represents and warrants that
Subscriber is not (i) a person or entity named on the List of Specially
Designated Nationals and Blocked Persons administered by the U.S. Treasury
Department’s Office of Foreign Assets Control (“OFAC”) or in any Executive Order
issued by the President of the United States and administered by OFAC (“OFAC
List”), or a person or entity prohibited by any OFAC sanctions program, (ii) a
Designated National as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing banking services
indirectly to a non-U.S. shell bank.  Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under applicable
law.  Subscriber represents that if it is a financial institution subject to the
Bank Secrecy Act (31 U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the
USA PATRIOT Act of 2001 (the “PATRIOT Act”), and its implementing regulations
(collectively, the “BSA/PATRIOT Act”), that Subscriber maintains policies and
procedures reasonably designed to comply with applicable obligations under the
BSA/PATRIOT Act.  Subscriber also represents that, to the extent required, it
maintains policies and procedures reasonably designed for the screening of its
investors against the OFAC sanctions programs, including the OFAC List. 
Subscriber further represents and warrants that, to the extent required, it
maintains policies and procedures reasonably designed to ensure that the funds
held by Subscriber and used to purchase the Acquired Shares were legally
derived.

 

n.                                      Subscriber has commitments to have, and
prior to the Closing will have, sufficient funds to pay the Purchase Price in
escrow pursuant to Section 2(a).

 

5.                                      Registration Rights.

 

a.                                      The Company agrees that, within thirty
(30) calendar days after the consummation of the Transactions (the “Filing
Deadline”), the Company will file with the U.S. Securities and Exchange
Commission (the “SEC”) (at the Company’s sole cost and expense) a registration
statement to register under and in accordance with the provisions of the
Securities Act, the offer, sale and distribution of all Registrable Securities
(as defined below) on Form S-3 (which shall be filed pursuant to Rule 415 under
the Securities Act as a secondary-only registration statement), if the Company
is then eligible for such short form, or any similar or successor short form
registration or, if the Company is not then eligible for such short form
registration, on Form S-1 or any similar or successor long form registration
(the “Registration Statement”). The Company shall use its commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC as soon as practicable after the filing thereof, but no later than the sixty
(60) calendar days following the Filing Deadline (the “Effectiveness Deadline”);
provided, that the Effectiveness Deadline shall be extended to ninety (90)
calendar days after the Filing Deadline if the Registration Statement is
reviewed by, and receives comments from, the SEC; provided, however, that the
Company’s obligations to include the

 

6

--------------------------------------------------------------------------------


 

Acquired Shares in the Registration Statement are contingent upon Subscriber
furnishing in writing to the Company such information regarding Subscriber, the
securities of the Company held by Subscriber and the intended method of
disposition of the Acquired Shares as shall be reasonably requested by the
Company to effect the registration of the Acquired Shares, and shall execute
such documents in connection with such registration as the Company may
reasonably request that are customary of a selling stockholder in similar
situations, including providing that the Company shall be entitled to postpone
and suspend the effectiveness or use of the Registration Statement during any
customary blackout or similar period and including with respect to the
effectiveness thereof or in the event the Registration Statement must be
supplemented, amended or suspended. The Company will use its commercially
reasonable efforts to maintain the continuous effectiveness of the Registration
Statement until all such securities cease to be Registrable Securities (as
defined below) or such shorter period upon which all Subscribers with
Registrable Securities included in such Registration Statement have notified the
Company that such Registrable Securities have actually been sold. The Company
will use commercially reasonable efforts to file all reports, and provide all
customary and reasonable cooperation, necessary to enable Subscriber to resell
Registrable Securities pursuant to the Registration Statement or Rule 144, as
applicable, qualify the Registrable Securities for listing on the applicable
stock exchange, update or amend the Registration Statement as necessary to
include Registrable Securities and provide customary notice to holders of
Registrable Securities. “Registrable Securities” shall mean, as of any date of
determination, the Acquired Shares and any other equity security of the Company
issued or issuable with respect to the Acquired Shares by way of share split,
dividend, distribution, recapitalization, merger, exchange, replacement or
similar event or otherwise. As to any particular Registrable Securities, once
issued, such securities shall cease to be Registrable Securities (A) when they
are sold, transferred, disposed or exchanged pursuant to an effective
Registration Statement under the Securities Act, (B) the earlier of (1) two
(2) years and (2) such time that such holder has disposed of (or, if
Rule 144(i) is no longer applicable to the Company or Rule 144(i)(2) is amended
to remove the reporting requirement preceding a disposition of securities, such
time that such holder is able to dispose of) all of its, his or her Registrable
Securities pursuant to Rule 144 without any volume limitations thereunder,
(C) when they shall have ceased to be outstanding or (D) when such securities
have been sold in a private transaction in which the transferor’s rights under
this Section 5(a) are not assigned to the transferee of such securities.

 

b.                                      The Company shall, notwithstanding any
termination of this Subscription Agreement, indemnify, defend and hold harmless
Subscriber (to the extent a seller under the Registration Statement), the
officers, directors, trustees, agents, partners, members, managers,
stockholders, affiliates, employees and investment advisers of each of them,
each person who controls Subscriber (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and the officers, directors,
trustees, agents, partners, members, managers, stockholders, affiliates,
employees and investment advisers of each such controlling person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, costs (including, without limitation, reasonable
costs of preparation and investigation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, that arise out of or are based
upon (i) any untrue or alleged untrue statement of a material fact contained in
the Registration Statement, any prospectus included in the Registration
Statement or any form of prospectus or in any amendment or supplement thereto or
in any preliminary prospectus, or arising out of or relating to any omission or
alleged omission to state a material

 

7

--------------------------------------------------------------------------------


 

fact required to be stated therein or necessary to make the statements therein
(in the case of any prospectus or form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading, or
(ii) any violation or alleged violation by the Company of the Securities Act,
Exchange Act or any state securities law or any rule or regulation thereunder,
in connection with the performance of its obligations under this Section 5,
except insofar as and to the extent, but only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding Subscriber furnished in writing to the Company
by Subscriber expressly for use therein.  The Company shall notify Subscriber
promptly of the institution, threat or assertion of any proceeding arising from
or in connection with the transactions contemplated by this Section 5 of which
the Company is aware.  Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of an indemnified party and
shall survive the transfer of the Acquired Shares by Subscriber.

 

c.                                       Subscriber shall, severally and not
jointly with any other subscriber, indemnify and hold harmless the Company, its
directors, officers, agents and employees, each person who controls the Company
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, agents or employees of such
controlling persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising out of or are based upon any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any prospectus included in the Registration Statement, or any form of
prospectus, or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus, or any form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding Subscriber
furnished in writing to the Company by Subscriber expressly for use therein.  In
no event shall the liability of Subscriber be greater in amount than the dollar
amount of the net proceeds received by Subscriber upon the sale of the Acquired
Shares giving rise to such indemnification obligation.

 

6.                                      Termination.  This Subscription
Agreement shall terminate and be void and of no further force and effect, and
all rights and obligations of the parties hereunder shall terminate without any
further liability on the part of any party in respect thereof, upon the earlier
to occur of (a) such date and time as the Merger Agreement is terminated in
accordance with its terms, (b) upon the mutual written agreement of each of the
parties hereto to terminate this Subscription Agreement or (c) if any of the
conditions to Closing set forth in Section 2 of this Subscription Agreement are
not satisfied on or prior to the Closing and, as a result thereof, the
transactions contemplated by this Subscription Agreement are not or will not be
consummated at the Closing; provided, that nothing herein will relieve any party
from liability for any willful breach hereof (including for the avoidance of
doubt Subscriber’s willful breach of Section 2(b)(ii) of this Subscription
Agreement with respect to its representations and warranties as of the Closing
Date) prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify Subscriber of the
termination of the Merger Agreement promptly after the termination of such
agreement.

 

8

--------------------------------------------------------------------------------


 

7.                                      Trust Account Waiver.  Subscriber
acknowledges that the Company is a blank check company with the powers and
privileges to effect a merger, asset acquisition, reorganization or similar
business combination involving the Company and one or more businesses or
assets.  Subscriber further acknowledges that, as described in the Company’s
prospectus relating to its initial public offering dated January 12, 2017 (the
“Prospectus”) available at www.sec.gov, substantially all of the Company’s
assets consist of the cash proceeds of the Company’s initial public offering and
private placements of its securities, and substantially all of those proceeds
have been deposited in a trust account (the “Trust Account”) for the benefit of
the Company, its public stockholders and the underwriters of the Company’s
initial public offering.  Except with respect to interest earned on the funds
held in the Trust Account that may be released to the Company to pay its tax
obligations, if any, the cash in the Trust Account may be disbursed only for the
purposes set forth in the Prospectus.  For and in consideration of the Company
entering into this Subscription Agreement, the receipt and sufficiency of which
are hereby acknowledged, Subscriber, on behalf of itself and its
representatives, hereby irrevocably waives any and all right, title and
interest, or any claim of any kind they have or may have in the future, in or to
any monies held in the Trust Account, and agrees not to seek recourse against
the Trust Account as a result of, or arising out of, this Subscription
Agreement.

 

8.                                      Miscellaneous.

 

a.                                      Subscriber acknowledges that the Company
and others will rely on the acknowledgments, understandings, agreements,
representations and warranties contained in this Subscription Agreement.  Prior
to the Closing, Subscriber agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate in all material respects.

 

b.                                      The Company is entitled to rely upon
this Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

c.                                       Neither this Subscription Agreement nor
any rights that may accrue to Subscriber hereunder (other than the Acquired
Shares acquired hereunder, if any) may be transferred or assigned.

 

d.                                      All the agreements, representations and
warranties made by each party hereto in this Subscription Agreement shall
survive the Closing.

 

e.                                       The Company may request from Subscriber
such additional information as the Company may deem necessary to evaluate the
eligibility of Subscriber to acquire the Acquired Shares, and Subscriber shall
provide such information as may be reasonably requested, to the extent readily
available and to the extent consistent with its internal policies and
procedures.

 

f.                                        This Subscription Agreement may not be
modified, waived or terminated except by an instrument in writing, signed by the
party against whom enforcement of such modification, waiver, or termination is
sought.

 

9

--------------------------------------------------------------------------------


 

g.                                       This Subscription Agreement constitutes
the entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof.  This Subscription Agreement shall not
confer any rights or remedies upon any person other than the parties hereto, and
their respective successor and assigns, and the Stockholder Representative (as
defined in the Merger Agreement), which shall be a third-party beneficiary to
this Subscription Agreement and shall be entitled to the rights and benefits
hereunder and may enforce the provisions hereof as if it were a party hereto.

 

h.                                      Except as otherwise provided herein,
this Subscription Agreement shall be binding upon, and inure to the benefit of
the parties hereto and their heirs, executors, administrators, successors, legal
representatives, and permitted assigns, and the agreements, representations,
warranties, covenants and acknowledgments contained herein shall be deemed to be
made by, and be binding upon, such heirs, executors, administrators, successors,
legal representatives and permitted assigns.

 

i.                                          If any provision of this
Subscription Agreement shall be invalid, illegal or unenforceable, the validity,
legality or enforceability of the remaining provisions of this Subscription
Agreement shall not in any way be affected or impaired thereby and shall
continue in full force and effect.

 

j.                                         This Subscription Agreement may be
executed in one or more counterparts (including by facsimile or electronic mail
or in .pdf) and by different parties in separate counterparts, with the same
effect as if all parties hereto had signed the same document.  All counterparts
so executed and delivered shall be construed together and shall constitute one
and the same agreement.

 

k.                                      The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Subscription Agreement were not performed in accordance with their specific
terms or were otherwise breached.  It is accordingly agreed that the parties
shall be entitled to an injunction or injunctions to prevent breaches of this
Subscription Agreement and to enforce specifically the terms and provisions of
this Subscription Agreement, this being in addition to any other remedy to which
such party is entitled at law, in equity, in contract, in tort or otherwise.

 

l.                                          THIS SUBSCRIPTION AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE
REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER STATE.  EACH PARTY HERETO HEREBY
WAIVES ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO
THIS SUBSCRIPTION AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 

 

GORES HOLDINGS II, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:  June        , 2018

 

 

 

11

--------------------------------------------------------------------------------


 

SUBSCRIBER:

 

 

 

 

 

Signature of Subscriber:

 

Signature of Joint Subscriber, if applicable:

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

 

 

Date: June        , 2018

 

 

 

 

 

Name of Subscriber:

 

Name of Joint Subscriber, if applicable:

 

 

 

 

 

 

(Please print. Please indicate name and capacity of person signing above)

 

(Please Print. Please indicate name and capacity of person signing above)

 

 

 

 

 

 

Name in which shares are to be registered (if different):

 

 

 

 

 

Email Address:

 

 

 

 

 

If there are joint investors, please check one:

 

 

 

 

 

o Joint Tenants with Rights of Survivorship

 

 

 

 

 

o Tenants-in-Common

 

 

 

 

 

o Community Property

 

 

 

 

 

Subscriber’s EIN:

 

Joint Subscriber’s EIN:

 

 

 

Business Address-Street:

 

Mailing Address-Street (if different):

 

 

 

 

 

 

 

 

 

 

 

 

City, State, Zip:

 

City, State, Zip:

 

 

 

Attn:

 

Attn:

 

 

 

Telephone No.:

 

Telephone No.:

 

--------------------------------------------------------------------------------


 

Facsimile No.:

 

Facsimile No.: 

 

 

 

Aggregate Number of Acquired Shares subscribed for:         

 

 

 

 

 

Aggregate Purchase Price(1): $                      

 

 

 

You must pay the Purchase Price by wire transfer of United States dollars in
immediately available funds to the account specified by the Company in the
Closing Notice.

 

--------------------------------------------------------------------------------

(1)  This is the aggregate number of Acquired Shares subscribed for multiplied
by the price per Acquired Share of $9.20, without rounding.

 

--------------------------------------------------------------------------------


 

SCHEDULE A
ELIGIBILITY REPRESENTATIONS OF SUBSCRIBER

 

A.                                    QUALIFIED INSTITUTIONAL BUYER STATUS
(Please check the applicable subparagraphs):

 

1.                                      o                                    We
are a “qualified institutional buyer” (as defined in Rule 144A under the
Securities Act (a “QIB”)).

 

2.                                      o                                    We
are subscribing for the Acquired Shares as a fiduciary or agent for one or more
investor accounts, and each owner of such account is a QIB.

 

***OR***

 

B.                                    ACCREDITED INVESTOR STATUS
(Please check the applicable subparagraphs):

 

1.                                      o                                    We
are an “accredited investor” (within the meaning of Rule 501(a) under the
Securities Act or an entity in which all of the equity holders are accredited
investors within the meaning of Rule 501(a) under the Securities Act), and have
marked and initialed the appropriate box on the following page indicating the
provision under which we qualify as an “accredited investor.”

 

2.                                      o                                    We
are not a natural person.

 

***AND***

 

C.                                    AFFILIATE STATUS
(Please check the applicable box)

 

SUBSCRIBER:

 

o                                    is:

 

o                                    is not:

 

an “affiliate” (as defined in Rule 144 under the Securities Act) of the Company
or acting on behalf of an affiliate of the Company.

 

This page should be completed by Subscriber
and constitutes a part of the Subscription Agreement.

 

Schedule A-1

--------------------------------------------------------------------------------


 

Rule 501(a), in relevant part, states that an “accredited investor” shall mean
any person who comes within any of the below listed categories, or who the
issuer reasonably believes comes within any of the below listed categories, at
the time of the sale of the securities to that person.  Subscriber has
indicated, by marking and initialing the appropriate box below, the
provision(s) below which apply to Subscriber and under which Subscriber
accordingly qualifies as an “accredited investor.”

 

o  Any bank, registered broker or dealer, insurance company, registered
investment company, business development company, or small business investment
company;

 

o  Any plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000;

 

o  Any employee benefit plan, within the meaning of the Employee Retirement
Income Security Act of 1974, if a bank, insurance company, or registered
investment adviser makes the investment decisions, or if the plan has total
assets in excess of $5,000,000;

 

o  Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

 

o  Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

 

o  Any natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of his purchase exceeds $1,000,000.  For purposes
of calculating a natural person’s net worth: (a) the person’s primary residence
must not be included as an asset; (b) indebtedness secured by the person’s
primary residence up to the estimated fair market value of the primary residence
must not be included as a liability (except that if the amount of such
indebtedness outstanding at the time of calculation exceeds the amount
outstanding 60 days before such time, other than as a result of the acquisition
of the primary residence, the amount of such excess must be included as a
liability); and (c) indebtedness that is secured by the person’s primary
residence in excess of the estimated fair market value of the residence must be
included as a liability;

 

o  Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

 

o  Any trust with assets in excess of $5,000,000, not formed to acquire the
securities offered, whose purchase is directed by a sophisticated person; or

 

o  Any entity in which all of the equity owners are accredited investors meeting
one or more of the above tests.

 

Schedule A-2

--------------------------------------------------------------------------------